Citation Nr: 0028107	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  92-10 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a lip laceration.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
December 1983, and active naval service from December 1990 to 
April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Montgomery Regional Office (RO).  By December 1991 
rating decision, the RO denied service connection for a low 
back disability, PTSD, and chronic sinusitis.  The veteran 
duly appealed and in March 1993, the Board remanded these 
issues for additional development of the evidence.  

While the matter was in remand status, by June 1994 rating 
decision, the RO granted service connection for a low back 
disability and chronic sinusitis.  Initial 20 percent and 
zero percent ratings were assigned, respectively, effective 
May 1, 1991, the day following the date of the veteran's 
separation from active service.  The Board finds that the 
grant of service connection for a low back disability and 
chronic sinusitis constitutes a full award of the benefits 
sought on appeal with respect to those issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As set forth in the remand portion below, however, in August 
1994, the veteran initiated an appeal of the "down-stream" 
elements of the initial ratings assigned for those 
disabilities.  Nonetheless, the RO has thus far failed to 
issue a Statement of the Case to the veteran and his 
representative addressing these issues.  He has therefore 
been unable to complete his appeal of these issues, if he 
should so choose.  Thus, additional action by the RO is now 
required with respect to these issues as set forth below in 
the Remand below.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In February 1995, the Board again remanded the remaining 
issue on appeal (service connection for PTSD) for additional 
development of the evidence.  While the matter was in remand 
status, the veteran perfected an appeal with a June 1994 
rating decision denying his June 1992 application to reopen 
his claims of service connection for residuals of a lip 
laceration, bilateral hearing loss, residuals of a left knee 
injury, and a bilateral ankle disability.  Thus, those issues 
are currently in appellate status.

In February 1999 and August 2000 written argument, the issues 
on appeal as listed by veteran's representatives included 
entitlement to service connection for loss of teeth due to 
trauma, as well as an increased rating for hemorrhoids.  A 
review of the record, however, indicates that the Board does 
not have jurisdiction of these issues.  Under applicable 
criteria, the Board has jurisdiction over appeals involving 
benefits under the laws administered by VA.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101 (1999).  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200 (1999).

In this case, the record reveals that in its March 1993 
remand, the Board noted that it appeared from the veteran's 
June 1992 substantive appeal, that he may be seeking service 
connection for several additional disabilities, as well as an 
increased rating for hemorrhoids.  Thus, the Board referred 
these matters to the RO for clarification. 

While the matter was in remand status, pursuant to the March 
1993 remand instructions, the RO sought clarification from 
the veteran regarding any additional claims he wished to 
pursue.  By January 1994 letter, the veteran responded that 
he was indeed seeking service connection for loss of teeth 
due to trauma, as well as an increased rating for 
hemorrhoids.  Inexplicably, however, the RO again failed to 
act on these claims.  When the Board again remanded the 
matter in February 1995, it again noted that the RO had 
failed to adjudicate these claims.  Thus, the Board directed 
the RO to adjudicate them "immediately."  

By July 1995 rating decision, the RO denied service 
connection for service connection for loss of teeth due to 
trauma and a compensable rating for hemorrhoids.  The veteran 
was notified of this decision, as well as his procedural and 
appellate rights, in July 1995.  The record indicates that 
neither he nor his representative again communicated with the 
RO with respect to these issues until February 1999, more 
than four years later, when his representative listed these 
two issues in written arguments to the Board.  Based on the 
foregoing, the Board finds that these issues are not 
currently in appellate status.  

It is also noted that the record reveals numerous additional 
pending claims, which the RO has thus far failed to address.  
In an August 1994 statement, the veteran raised claims of 
service connection for chronic headaches, a skin condition, 
and a respiratory disorder.  In November 1994, he filed 
claims of service connection for a urinary disorder, a 
prostate disorder, depression, and joint pain.  In January 
1995, he filed a claim of service connection for 
hypertension.  It is noted that he attributes all of the 
disorders to his active service in the Southwest Asia theater 
of operations during the Gulf War.  Again, a review of the 
record indicates that the RO has not adjudicated these 
claims.  As they are not inextricably intertwined with the 
issues now on appeal, they are referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1. The record contains credible supporting evidence that some 
of the veteran's in-stressors actually occurred.

2. The record contains a current medical diagnosis of PTSD 
which relates the diagnosis to those claimed in-service 
stressors.

3. By June 1985 rating decision, the RO denied service 
connection for residuals of a lip laceration, bilateral 
hearing loss, residuals of a left knee injury, and a 
bilateral ankle disability; no appeal was initiated within 
one year following notice to the veteran in July 1985.  

4. Evidence received since the June 1985 rating decision is 
either cumulative or does not bear on the specific matter 
under consideration, and thus does not provide a new 
factual basis on which to reopen the veteran's claims of 
service connection for residuals of a lip laceration, 
residuals of a left knee injury, and a bilateral ankle 
disability.

5. Evidence submitted since the June 1985 decision includes 
medical evidence not previously considered, which bears 
directly and substantially on the specific matter under 
consideration regarding the issue of service connection 
for bilateral hearing loss.

6. The record contains medical evidence of a current hearing 
loss disability at service separation.


CONCLUSIONS OF LAW

1. PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).

2. The June 1985 rating decision denying service connection 
for residuals of a lip laceration, bilateral hearing loss, 
residuals of a left knee injury, and a bilateral ankle 
disability, is final. 38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C. 4004(c)); 38 C.F.R. § 20.1103 (1999) 
(formerly 38 C.F.R. 19.192 (1985)).

3. New and material evidence has not been received to warrant 
reopening of the claims of service connection for a 
residuals of a lip laceration, residuals of a left knee 
injury, and a bilateral ankle disability.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4. New and material evidence has been received to warrant 
reopening of the claim of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5. The claim of service connection for bilateral hearing loss 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
active service show that at his August 1979 military 
enlistment medical examination, no pertinent complaints or 
findings were noted on clinical evaluation.  Audiometric 
examination showed that right ear auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
Hertz were 25, 10, 5, 10, 5, and 10, respectively.  Left ear 
auditory thresholds were 25, 15, 15, 5, 5, and 15, in the 
same respective frequencies.  

In-service medical records show that in October 1979, the 
veteran sought treatment for right foot and ankle pain, 
stating that he had injured his right ankle and the bottom of 
his right foot two days prior.  Physical examination showed 
no edema, discoloration, tenderness, loss of range of motion, 
or sensitivity.  The veteran reported pain on walking.  The 
assessment was Achilles' tendonitis with functional stress on 
right foot.  In December 1981, he sought treatment for ankle 
pain for the past ten days.  The clinical record does not 
specify whether the veteran complained of right or left ankle 
pain.  Physical examination showed no swelling and the 
veteran was advised to take aspirin and use an Ace bandage 
wrap.  

Audiometric testing conducted in July 1982 showed right ear 
pure tone thresholds of 10, 5, 5, 0, 0, and 30 decibels at 
500, 1,000, 2,000, 3,000 4,000, and 6,000 hertz, 
respectively.  Left ear pure tone thresholds were 10, 10, 5, 
10, 10 and 30 decibels at 500, 1,000, 2,000, 3,000 4,000, and 
6,000 hertz, respectively.  

On clinical evaluation in April 1983, the veteran's head, 
face, mouth, ears, skin, feet, lower extremities, and 
musculoskeletal system were normal.  Audiometric testing 
showed right ear pure tone thresholds of 20, 10, 5, 5, 5, and 
15 decibels at 500, 1,000, 2,000, 3,000 4,000, and 6,000 
hertz, respectively.  Left ear pure tone thresholds were 10, 
5, 5, 5, 5, and 15 decibels at 500, 1,000, 2,000, 3,000 
4,000, and 6,000 hertz, respectively.  

Following his separation from service, in July 1984, the 
veteran filed claims of service connection for numerous 
disabilities, including residuals of a lip laceration, 
bilateral hearing loss, residuals of a left knee injury, and 
a bilateral ankle disability.  

In connection with his claim, he underwent VA audiometric 
examination in October 1984 which showed right ear pure tone 
thresholds of 5, 5, 0, 0, 5, and 20 decibels at 500, 1,000, 
2,000, 3,000 4,000, and 6,000 hertz, respectively.  Left ear 
pure tone thresholds were 10, 10, 10, 10, 5, and 5decibels at 
500, 1,000, 2,000, 3,000 4,000, and 6,000 hertz, 
respectively.  Speech discrimination ability was 98 percent 
correct on the right and 96 percent correct on the left.  

On VA medical examination in October 1984, examination of the 
veteran's mouth showed no visible scar on the inner mucosa of 
the upper lip.  His left knee showed no swelling, tenderness, 
or limitation of motion.  Examination of the feet revealed no 
deformities of either ankle.  X-ray examination of the left 
knee and both ankles was normal.  The diagnoses included lip 
laceration, no residual, left knee injury, no residual, and 
no deformities found in either ankle. 

By June 1985 rating decision, the RO denied service 
connection for, inter alia, residuals of a lip laceration, 
bilateral hearing loss, residuals of a left knee injury, and 
a bilateral ankle disability on the basis that the claimed 
disabilities were not shown by the evidence of record.  The 
veteran was notified of the RO decision, as well as his 
appellate rights, in July 1985.  However, he did not appeal 
the June 1985 rating decision and it is final.  38 U.S.C. 
4004(c); 38 C.F.R. 19.192 (1985).

In November 1991, the veteran submitted a claim of service 
connection for PTSD.  In support of his claim, he submitted 
VA outpatient treatment records dated from October to 
December 1991 showing that he sought treatment in October 
1991 for anger and irritability.  At that time, he reported 
having memories of donning a gas mask and being on alert.  
The assessment was PTSD, Gulf War.  Counseling was 
recommended.  In November 1991, the veteran reported that he 
was stationed at a fighter base during the Gulf War and that 
his main duties were building runways, bunkers, standing 
watch, and frequent Scud attack drills.  He stated that on 
one occasion, he saw the flash of a Scud explosion in the 
distance.  He also indicated that there were several "drive 
by shootings" by terrorists, firing into tents.  He also 
reported that he had seen "a few wounded."  

Also submitted by the veteran were several October 1991 
Reports of Accidental Injury.  On one report, the veteran 
indicated that in January 1980, he was driving an armored 
personnel carrier through rough terrain when he hit a stump, 
throwing his head forward into a hatch.  He indicated that he 
had to have six stitches in his upper lip and sustained a 
bruise on his left knee cap as a result of this incident.  
The veteran stated that he was treated by a medic in the 
field for his injuries.

In a June 1992 statement, the veteran again reported that he 
had lacerated his upper lip and hit his left knee in a 
January 1980 when he "wrecked an M113-A1 APC [armored 
personnel carrier]."  He stated that his left knee still 
gave him trouble after long periods of standing, walking, or 
running.  He also indicated that "[d]ue to being around and 
in tanks, APC's, helicopters and other heavy duty vehicles, 
my hearing is 20% or more loss at present time."  He stated 
that his ankles were weak, occasionally became stiff and 
cramped.  He attributed his ankle symptoms to "daily PT 
[physical therapy] in boots."

In a November 1992 report, a private psychologist indicated 
that he had examined the veteran and diagnosed PTSD and major 
depression.  He noted that the veteran had served in the 
Persian Gulf and, "as a result of some of the emotional 
spin-offs, whether directly related to Saudi Arabia . . . or 
the inability to resolve issues within the family when he 
returned, has resulted in some fairly complex post-traumatic 
issues."  

In September 1993, the RO obtained service medical records 
pertaining to the veteran's second period of service.  These 
records show that on July 1988 physical examination for 
purposes of Naval Reserve service, the veteran's head, face, 
mouth, ears, skin, feet, and lower extremities were normal on 
clinical evaluation.  On a report of medical history, he 
denied a "trick" or locked knee, foot trouble, hearing 
loss, and bone or joint deformities.  Audiometric testing 
showed right ear pure tone thresholds of 20, 25, 15, 10, 10, 
and 20 decibels at 500, 1,000, 2,000, 3,000 4,000, and 6,000 
hertz, respectively.  Left ear pure tone thresholds were 30, 
20, 20, 20, 15, and 35 decibels at 500, 1,000, 2,000, 3,000 
4,000, and 6,000 hertz, respectively.  

In-service medical records are negative for pertinent 
complaints or abnormalities.  At his September 1991 naval 
periodic physical examination, the veteran's head, face, 
mouth, ears, skin, feet, and lower extremities were again 
normal on clinical evaluation.  On a report of medical 
history, the veteran denied a "trick" or locked knee, foot 
trouble, hearing loss, and bone or joint deformities.  
Audiometric testing showed right ear pure tone thresholds of 
15, 10, 0, 5, 5, and 10 decibels at 500, 1,000, 2,000, 3,000 
4,000, and 6,000 hertz, respectively.  Left ear pure tone 
thresholds were 20, 20, 15, 30, 40, and 5 decibels at 500, 
1,000, 2,000, 3,000 4,000, and 6,000 hertz, respectively.  

In April 1993, the veteran submitted a letter outlining his 
claimed in-service stressors in detail.  He indicated that he 
had been stationed at the King Aziz Soccer Stadium during the 
Gulf War, where his mission was to support the Marines with 
bunkers, security, and runway repair.  He stated that his 
camp was less than 50 yards from the runway where Harrier 
jets were taking off and landing at 15 minute intervals.  He 
indicated that, while in Saudi Arabia, he suffered loss of 
sleep, loneliness, and suicidal ideation.  He also felt fear 
from potential terrorist attacks, as well as during Scud 
alert drills, which happened approximately five to six times 
nightly.  He also reported an incident in which a marine at 
his camp committed suicide with his own weapon.  He also 
stated that some of his pilots did not return from their 
missions.  In addition, he reported that "ambulances and C-
130's, loaded with sick and wounded would land for refueling 
at our camp regularly, showing signs of death and war."  He 
also reported that he felt fear from all the experimental 
immunizations he was receiving, and their potential side 
effects.  With respect to his other claimed disabilities, he 
indicated that during his first period of service, he was 
advised that he had a 20 to 30 percent hearing loss.  During 
his second period of active service, he indicated that he was 
in close proximity to loud aircraft, which exacerbated his 
hearing loss.  Regarding his ankle disability, he indicated 
that in both periods of service, his uniform boots caused 
weak ankles, as well as swelling, aching and pain.

On May 1994 VA psychiatric examination, the veteran reported 
that he experienced scud alerts every night and felt scared 
all the time.  He indicated that another soldier committed 
suicide and that "when he went to see him, he had a big hole 
in the back of his head, blood on the ground."  The 
diagnosis was PTSD, delayed. 

VA outpatient treatment records dated from March to May 1994 
show that the veteran and his spouse attended counseling 
sessions.  

In an August 1994 statement, the veteran again described his 
in-service stressors.  He stated that he had nightmares of 
having to don his gas mask 10-15 times daily during scud 
alerts, seeing the wounded in medivac planes, and seeing the 
marine who took his own life.  

In a November 1994 statement, the veteran outlined six 
stressors which he indicated had been "identified as PTSD" 
by VA physicians and a private psychologist.  They included 
witnessing "a young marine kill himself with his M-16," 
experiencing frequent scud alerts, "numerous drive by 
shootings into camp by terrorists," loss of pilots within 
his fighter group, seeing dead animals possibly due to 
chemical environment, and having difficulty breathing due to 
oil well fires.  

In November 1994, ae private psychiatrist indicated that he 
had again examined the veteran.  The diagnoses included PTSD, 
and major depression, secondary to PTSD.  

VA outpatient treatment records dated from September 1991 to 
August 1994 show that the veteran sought treatment for 
numerous complaints, including PTSD.  However, they are 
negative for complaint or abnormality pertaining to the upper 
lip, hearing loss, the left knee, or ankles.

In March 1995, the veteran reiterated his claimed in-service 
stressors.  He stated that he "witnessed a bloody body of a 
young Marine, he had committed suicide with his M-16."  He 
clarified that he had not actually witnessed the suicide, but 
stated that he heard the shot and "was one of the first on 
the scene."  He indicated that he had nightmares of that 
event.  He also indicated that, during the war, there were 
numerous drive-by shootings into camps by terrorists.  He 
indicated that it was a scary feeling wondering if a bullet 
would come through his tent.  Similarly, he indicated that he 
felt fear during Scud alerts.  He also indicated that he was 
distressed by the environment, such as thick smoke and seeing 
dead animals, which he felt was due to chemical agents.  He 
indicated that several pilots were shot down flying missions 
over Iraq; although he did not know them personally, he 
shared the grief.  He also stated that he witnessed what he 
thought was a Patriot missile taking out a Scud missile over 
the Al Jubayl area in Saudi Arabia on January 20, 1991.  

In support of his claim, the veteran submitted a copy of an 
August 1993 newspaper article regarding a Marine who, on 
January 21, 1991, had witnessed a crater created the night 
before outside the Saudi Arabian Port of Al Jubayl, which he 
believed was created by a chemically or biologically armed 
Scud missile.  The veteran also submitted a copy of a 
September 1993 Staff Report to U.S. Senator D.W. Riegle, Jr., 
entitled Gulf War Syndrome:  The Case for Multiple Origin 
Mixed Chemicals/Biotoxin Warfare Related Disorders which 
detailed testimony of several former servicemen who served in 
the Naval Reserve Construction Battalion 24, regarding a 
January 20, 1991 explosion, and the health problems they 
experienced.  The report concluded that a chemical attack was 
a reasonable explanation for the January 20, 1991 explosion, 
although it noted that the Department of Defense had 
indicated that there was no evidence of chemical weapons.  

In March 1997, the Marine Corps Historical Center indicated 
that the veteran had served with the Naval Construction 
Battalion 24 in support of the Second Marine Harrier Jet 
Fighter Squadron in Al Jubayl.  They indicated that they had 
no command chronology from the veteran's battalion, but 
enclosed copies of all the command chronologies in the file 
from the Harrier Squadron assigned to Al Jubayl.  

In June 1997, the veteran again had a VA medical examination 
at which he again outlined his claimed stressors.  The 
diagnosis was PTSD.  The examiner noted that the veteran had 
severe stressors as he suffered from trauma from "seeing 
head and blood on the ground" and "suffered an experience 
of SCUDS flying all over and noisy sirens."  

In August 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) responded to the RO request for 
verification of the veteran's claimed stressors.  They noted 
that the veteran had served in the Southwest Asia theater of 
operations from December 3, 1990 to April 30, 1991 with the 
Naval Mobile Construction Battalion 24.  According to a unit 
history, they deployed to King Abdul Aziz Naval Base and 
provided support to the Third Marine Air Wing from December 
1990 to March 1991.  They indicated that the unit history 
contained no information concerning Scud missile attacks on 
the base, the use of chemical gear, or the administering of 
pills to unit personnel to counteract the effects of chemical 
warfare.  However, they noted that personnel throughout the 
theater had been alerted to wear protective gear and were 
given pyridostigmine bromide tablets due to the threat of 
chemical warfare.  They also noted that most installations in 
Saudi Arabia were within enemy range and that it was common 
for soldiers to experience Scud alerts.  Additionally, they 
noted that the command chronology of the Third Marine Air 
Wing for the period from January to February noted that an 
OV-10 aircraft was shot down by hostile fire and the crew was 
presumed lost.  As to the claimed stressor regarding the 
marine suicide, the USASCRUR indicated that they were unable 
to verify that stressor without the name of the Marine.  

II.  Service connection for PTSD

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

Where a veteran served continuously for 90 days or more and 
certain chronic diseases, including a psychosis, become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999); see also 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VA 
O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000).  

Where the record does not establish that the claimant 
"engaged in combat with the enemy," his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Furthermore, as a matter of law, credible supporting evidence 
that the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  The burden is on the claimant to provide credible 
supporting evidence from any source that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD is 
warranted.  As noted, service connection for PTSD requires:  
(1) medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

With respect to the first element, the Board notes that the 
record contains several diagnoses of PTSD.  For example, a 
private psychologist indicated in November 1992 and November 
1994 that a diagnosis of PTSD was appropriate.  Likewise, on 
VA psychiatric examination conducted in May 1994 and June 
1997, both examiners concluded that a diagnosis of PTSD was 
appropriate.  In fact, the Board notes that there is no 
evidence of record showing that any examiner has ever 
concluded that the veteran does not have PTSD.  Thus, the 
Board finds that the first requirement to establish service 
connection for PTSD has been met.

The second requirement to establish service connection for 
PTSD is credible supporting evidence that the claimed in-
service stressor actually occurred.  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  For example, he received no military 
citations indicative of combat service; the evidence 
indicates that his military duties were to provide support to 
a Marine air wing.  In fact, there is no supporting evidence 
that the veteran ever participated in any event constituting 
an actual fight or encounter with a military foe, hostile 
unit or instrumentality.  See Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1991) (holding that the mere presence in a 
combat zone is not sufficient to show that an individual was 
engaged in combat with the enemy).  Thus, the Board finds 
that the record does not support that he "engaged in combat 
with the enemy."  

Pursuant to the controlling law and regulation, therefore, 
the veteran's lay testimony regarding his in-service 
stressors is insufficient, standing alone, to establish 
service connection for PTSD and must be corroborated by 
"credible supporting evidence."  38 C.F.R. § 3.304(f).

In support of his claim of service connection for PTSD, the 
veteran has reported his claimed Gulf War stressors at 
various times, both in clinical settings and in writing.  
These stressors include witnessing a marine who had committed 
suicide, participating in numerous Scud alerts, and seeing an 
explosion in the sky in January 1991.  In this case, while 
the incident involving the marine's suicide has not been 
verified, the Board finds that the record contains sufficient 
corroborative evidence of the other two stressors set forth 
above as required by 38 C.F.R. § 3.304(f).  For example, the 
Board notes that the USASCRUR indicated that most 
installations in Saudi Arabia were within enemy range and 
that it was common for soldiers to experience Scud alerts.  
Additionally, the veteran submitted a copy of a Senate report 
containing corroborating statements regarding the January 
1991 explosion.  

Finally, the Board finds that the evidence presented fulfills 
the third requirement to establish a claim of service 
connection for PTSD, namely, a link between the current 
diagnosis of PTSD and the in-service stressors.  As noted, 
several VA examiners (both on examination and while treating 
the veteran on an outpatient basis) ultimately concluded that 
his PTSD was related to events which occurred during his Gulf 
War service, including some events which are corroborated by 
credible supporting evidence.  Thus, the Board finds that the 
medical evidence does show a positive link between the 
current diagnosis of PTSD and the veteran's claimed in-
service stressors.  In view of the foregoing, the Board finds 
that the evidence supports the veteran's claim as all three 
requirements to establish a claim of service connection for 
PTSD have been met.  38 C.F.R. § 3.304(f).


III.  Application to reopen claims of service connection for 
residuals of a lip laceration, residuals of a left knee 
injury, and a bilateral ankle disability.

As set forth above, by July 1985 rating decision, the RO 
denied service connection for residuals of a lip laceration, 
residuals of a left knee injury, and a bilateral ankle 
disability.  Although the veteran was notified of this 
decision and his procedural and appellate rights in July 
1985, he did not timely appeal the decision.  Thus, it is 
final.  38 U.S.C. 4004(c)); 38 C.F.R. 19.192 (1985).

The veteran now seeks to reopen his claims of service 
connection for residuals of a lip laceration, residuals of a 
left knee injury, and a bilateral ankle disability.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that there is a three-step analysis which must be 
performed when a claimant seeks to reopen a previously denied 
claim.  Elkins v. West, 12 Vet. App. 209 (1999); see also 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins, 12 Vet. App. at 215-18 (1999).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 1985.  

As set forth above, this evidence includes additional service 
medical records pertaining to the veteran's second period of 
active service, as well as post-service VA outpatient 
treatment records, and both VA and private psychiatric and 
medical examination reports.  However, without exception, 
these additional clinical records are entirely negative for 
any reference to clinical findings of residuals of a lip 
laceration, residuals of a left knee injury, or a bilateral 
ankle disability.  Thus, as this evidence is not pertinent to 
the specific matter under consideration, namely whether the 
veteran currently has residuals of a lip laceration, 
residuals of a left knee injury, and a bilateral ankle 
disability which are related to his active service, it is not 
new and material evidence.

In addition, the veteran has submitted several written 
statements regarding his claimed disabilities, as well as 
Reports of Accidental Injury in which he details in-service 
knee and lip injuries.  However, the Board finds such 
statements are cumulative and reiterative of other statements 
previously considered by the RO at the time of the June 1985 
rating decisions.  Simply put, the current assertions contain 
essentially the same assertions as those considered by the RO 
in its prior decision.

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the June 1985 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claims of service connection for 
residuals of a lip laceration, residuals of a left knee 
injury, and a bilateral ankle disability.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  Accordingly, the Board need not 
perform the second and third steps of the analysis set forth 
in Elkins, supra.  As new and material evidence has not been 
submitted, the June 1985 rating decision denying service 
connection for residuals of a lip laceration, residuals of a 
left knee injury, and a bilateral ankle disability remains 
final and the appeal must be denied.

In reaching this decision, the Board notes that the veteran 
has not specifically identified any evidence, nor is VA on 
notice of any evidence, which may prove to be new and 
material for the purposes of reopening the claims of service 
connection for residuals of a lip laceration, residuals of a 
left knee injury, and a bilateral ankle disability.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1996).  

IV. Application to reopen claim of service connection for 
bilateral hearing loss

As noted, by July 1985 rating decision, the RO denied service 
connection for bilateral hearing loss, findings that the 
evidence then of record showed no evidence of a current 
hearing loss disability.  Although the veteran was notified 
of this decision and his procedural and appellate rights by 
July 1985 letter, he did not timely appeal the decision.  
Thus, it is final.  38 U.S.C. 4004(c)); 38 C.F.R. 19.192 
(1985).  The veteran now seeks to reopen his claims of 
service connection for bilateral hearing loss.  Accordingly, 
the Board has reviewed all of the evidence of record 
submitted since the June 1985 rating decision in order to 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  

In that regard, the Board notes that the additional evidence 
submitted since the last final rating decision includes 
statements of the veteran to the effect that his unit in the 
Gulf War was stationed in close proximity to a runway where 
Harrier jets were taking off every fifteen minutes.  In 
addition, service medical record corresponding to the 
veteran's second period of service have been associated with 
the record.  These service medical records include September 
1991 periodic medical examination report in which audiometric 
testing was performed.  The results of this testing showed 
right ear pure tone thresholds of 15, 10, 0, 5, 5, and 10 
decibels at 500, 1,000, 2,000, 3,000 4,000, and 6,000 hertz, 
respectively.  Left ear pure tone thresholds were 20, 20, 15, 
30, 40, and 5 decibels at 500, 1,000, 2,000, 3,000 4,000, and 
6,000 hertz, respectively.  These findings reflect a 
disability for VA compensation purposes under the provisions 
of 38 C.F.R. 3.385.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board finds that this evidence is new in that it was not 
previously of record.  Moreover, the Board finds that this 
evidence is material in that it shows that the veteran has a 
current hearing loss disability, an element which was 
previously lacking.  Given the nature of the veteran's claim, 
the Board finds that the evidence set forth above is new and 
material evidence sufficient to reopen the claim of service 
connection for bilateral hearing loss in that it contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's disability.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.  

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of section 
5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

In this case, in light of the medical evidence of a current 
hearing loss disability at service separation, the Board 
finds that the claim of service connection for bilateral 
hearing loss is well grounded.  See Hampton v. Gober, 10 Vet. 
App. 481 (1997) (where a claimant filed a compensation claim 
shortly after discharge from service, a diagnosis of 
disability on a service discharge examination report 
constituted evidence of current disability as well as 
evidence a relationship to service sufficient to well-ground 
a service connection claim).  However, given the evidence 
currently of record, the Board finds that additional 
development is necessary in order to ensure that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Therefore, the issue of entitlement to service connection for 
bilateral hearing loss is addressed in the Remand portion of 
this decision.


ORDER

Service connection for PTSD is granted.

New and material evidence not having been submitted to reopen 
the claims of service connection for residuals of a lip 
laceration, residuals of a left knee injury, and a bilateral 
ankle disability, the appeal is denied to this extent.

The claim of service connection for bilateral hearing loss is 
well grounded.  


REMAND

As noted above, the claim of service connection for bilateral 
hearing loss requires additional development of the evidence.  
In short, the Board notes that the veteran has not been 
afforded a VA audiometric examination in connection with his 
claim since October 1994.  Given the nature of the medical 
evidence of record, the Board is of the opinion that a 
thorough VA examination and medical opinion would assist in 
clarifying the nature and etiology of the veteran's hearing 
loss and be instructive with regard to the appropriate 
disposition of this case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

In addition, as set forth above in the Introduction portion 
of this decision, by June 1994 rating decision, the RO 
granted service connection for a low back disability and 
chronic sinusitis and assigned initial 20 percent and zero 
percent ratings, respectively.  In an August 1994 statement, 
the veteran expressed his disagreement with the initial 
ratings assigned by the RO for these disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, 
a statement of the case addressing these issues has not yet 
been issued.  According to the Court, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following:

1. The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 20 percent for a low back 
disability and entitlement to an 
initial compensable rating for 
sinusitis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  These issues should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2. The veteran should also be afforded a 
VA medical examination to determine 
the nature and etiology of any current 
hearing loss.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  All necessary testing 
should be completed, including 
audiometric testing, and the results 
reviewed prior to the completion of 
the examination report.  The examiner 
is requested to provide an opinion as 
to the etiology and likely date of 
onset of any current hearing loss, to 
include stating whether it is as 
likely as not that any current hearing 
loss was either incurred in or 
aggravated during either of the 
veteran's two periods of active 
service.  A complete rationale for any 
opinion expressed by the examiner 
should be provided.

3. The RO should then carefully review 
the examination report to ensure 
compliance with this remand.  If any 
development requested above has not 
been furnished, including any 
requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO should review the claim.  If the benefit 
sought on appeal is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 



